124 Mich. App. 368 (1983)
335 N.W.2d 42
WOLF
v.
ETHYL CORPORATION
Docket No. 63536.
Michigan Court of Appeals.
Decided March 21, 1983.
Barbier, Goulet & Petersmarck, P.C. (by John L. Salter), for plaintiff.
Lacey & Jones (by Gerald M. Marcinkoski), for defendants.
Before: V.J. BRENNAN, P.J., and M.J. KELLY and J.M. GRAVES,[*] JJ.
M.J. KELLY, J.
Plaintiff was involved in a work-related automobile accident in New York in 1969. In 1979, he filed a claim with the Michigan Bureau of Workers' Disability Compensation for disability compensation benefits. Defendants moved to dismiss for lack of jurisdiction. The motion was denied. Defendants appealed to the Workers' Compensation Appeal Board, which reversed, 2 to 1, concluding that plaintiff's nonresidency in Michigan at the time of the accident precluded jurisdiction. Plaintiff appeals by leave granted.
Plaintiff was hired by the Ethyl Corporation, a Virginia corporation, in Michigan in 1953. Plaintiff worked for Ethyl Corporation in Michigan until 1965. He was then transferred to New York. From 1965 until 1973, plaintiff worked for Ethyl Corporation in New York and resided in Connecticut. Plaintiff's injury occurred in New York in 1969.
MCL 418.845; MSA 17.237(845), provides:
"The bureau shall have jurisdiction over all controversies arising out of injuries suffered outside this state where the injured employee is a resident of this state at the time of injury and the contract of hire was made in this state. Such employee or his dependents shall be *370 entitled to the compensation and other benefits provided by this act."
This section plainly says that in order for the Bureau of Workers' Disability Compensation to acquire jurisdiction over an out-of-state injury, the injured employee must both be a resident of Michigan at the time of the injury and have concluded a contract for hire in Michigan.
The statute is clear and unambiguous. There is no room, therefore, for us to attempt to "construe" the statute by reading the requirement of residency at the time of injury out of the statute. Cf. Michigan Harness Horsemen's Ass'n v Racing Comm'r, 123 Mich App 388; 333 NW2d 292 (1983) (explanation of statutory construction); Detroit v Redford, 253 Mich 453, 455; 235 NW 217 (1931) (explanation of statutory construction). Plaintiff was not a resident of Michigan at the time he incurred his out-of-state injury. The bureau could not, therefore, acquire jurisdiction.
We find that the case of Roberts v IXL Glass Corp, 259 Mich 644; 244 NW 188 (1932), which can be read as suggesting a different result, is not applicable to today's modern mandatory workers' compensation scheme. Roberts applies only to an earlier, voluntary workers' compensation statute. The present statutory scheme has been made mandatory and has been revised and refined. Being bound not to usurp legislative power, see Const 1963, art 3, § 2; Michigan Harness Horsemen's Ass'n, supra, p 388, we must apply the clear legislative mandate of the modern act's jurisdictional provisions.
We draw this bright line only on these facts. Questions of residency, dual residency or temporary domicile to perform contractual employment must await case-by-case interpretation.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.